     Case: 1:21-cv-01553 Document #: 1 Filed: 03/22/21 Page 1 of 5 PageID #:1




                     THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 PIPE FITTERS’ RETIREMENT FUND, LOCAL                  )
 597; PIPE FITTERS’ WELFARE FUND, LOCAL                )
 597; PIPE FITTERS’ TRAINING FUND, LOCAL               )
 597; PIPE FITTERS’ INDIVIDUAL ACCOUNT &               )   CASE NO.: 21-cv-1553
 401(K) PLAN, LOCAL 597; CHICAGO AREA                  )
 MECHANICAL CONTRACTING INDUSTRY                       )   JUDGE:
 IMPROVEMENT TRUST; PIPE FITTING                       )
 COUNCIL OF GREATER CHICAGO; and PIPE                  )   MAG. JUDGE:
 FITTERS’ ASSOCIATION, LOCAL UNION 597,                )
 U.A.,                                                 )
                                                       )
                      Plaintiffs,                      )
                                                       )
       vs.                                             )
                                                       )
 MILLENNIUM CONTRACTING CO.                            )
 INC., an Illinois Corporation,                        )
                                                       )
                      Defendant.                       )

                                       COMPLAINT

      NOW COME the Plaintiffs, the PIPE FITTERS’ RETIREMENT FUND, LOCAL 597, et

al., by and through their attorneys, JOHNSON & KROL LLC, complaining of the Defendant

MILLENNIUM CONTRACTING CO. (“MCC”), and allege as follows:

                               JURISDICTION AND VENUE

1.    This action arises under Sections 502 and 515 of Employee Retirement Income Security

      Act (hereinafter referred to as “ERISA”) (29 U.S.C. §§ 1132 and 1145) and Section 301 of

      the Labor-Management Relations Act. (29 U.S.C. § 185). The Court has jurisdiction over

      the subject matter of this action pursuant to 29 U.S.C. § 1132(e)(1) and 28 U.S.C. § 1331.

2.    Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) in that the PIPE FITTERS’

      RETIREMENT FUND, LOCAL 597, the PIPE FITTERS’ WELFARE FUND, LOCAL




                                         Page 1 of 5
     Case: 1:21-cv-01553 Document #: 1 Filed: 03/22/21 Page 2 of 5 PageID #:2




     597, the PIPE FITTERS’ INDIVIDUAL ACCOUNT & 401(K) PLAN, LOCAL 597 and

     the PIPE FITTERS’ TRAINING FUND, LOCAL 597 (collectively the “TRUST

     FUNDS”), are administered at 45 North Ogden Avenue, Chicago, Illinois and pursuant to

     28 U.S.C. § 1391(b)(2) in that a substantial part of the events or omissions giving rise to

     Plaintiffs’ claims occurred in the Northern District of Illinois, Eastern Division.

                                          PARTIES

3.   The TRUST FUNDS receive contributions from numerous employers pursuant to

     collective bargaining agreements between the employers and the PIPE FITTERS’

     ASSOCIATION, LOCAL UNION 597, U.A., (“UNION”), and therefore are multi-

     employer plans under 29 U.S.C. § 1002.

4.   The     CHICAGO         AREA       MECHANICAL            CONTRACTORS            INDUSTRY

     IMPROVEMENT TRUST (“INDUSTRY FUND”) is an industry improvement fund

     administered in Burr Ridge, Illinois.

5.   The PIPE FITTING COUNCIL OF GREATER CHICAGO (“PFCGC”) is a labor

     management cooperation committee that is administered in Chicago, Illinois.

6.   The UNION is the bargaining representative of Defendant MCC’s bargaining unit

     employees.

7.   The Defendant MCC is an Illinois Corporation with its principal place of business located

     in Chicago, Illinois.

                  COUNT I – BREACH OF THE AREA AGREEMENT

8.   Plaintiffs re-allege and incorporate the allegations contained in paragraphs 1-7 of this

     Complaint with the same force and effect as if fully set forth herein.

9.   Defendant MCC is an employer engaged in an industry affecting commerce that entered




                                          Page 2 of 5
      Case: 1:21-cv-01553 Document #: 1 Filed: 03/22/21 Page 3 of 5 PageID #:3




      into a Subscription Agreement whereby it agreed to be bound by the provisions of the Area

      Agreement negotiated between the UNION and the Mechanical Contractors Association

      for all times relevant to this action. (A copy of the Subscription Agreement is attached as

      Exhibit 1; a copy of the Area Agreement in effect from June 1, 2019 through present is

      attached as Exhibit 2).

10.   Through the agreements referred to in Paragraph 9, MCC also became bound by the

      provisions of the Agreements and Declarations of Trust which created the TRUST FUNDS

      (hereinafter referred to as the “Trust Agreements”). (Exhibit 2).

11.   Pursuant to the provisions of the Area Agreement and the Trust Agreements, MCC is

      required to make monthly reports of hours worked by pipefitter employees and pay

      contributions to the TRUST FUNDS, the INDUSTRY FUND and the PFCGC for each

      hour worked pursuant to the Area Agreement at the negotiated rate. The monthly reports

      and contributions during all times relevant were due on or before the 15 th day of the

      calendar month following the calendar month during which the work was performed.

      (Exhibit 2).

12.   Pursuant to Section 502(g)(2) of ERISA and the provisions of the Area Agreement and

      Trust Agreements, employers who fail to remit their monthly Contribution Reports and

      contributions to the TRUST FUNDS, INDUSTRY FUND and the PFCGC on a timely

      basis are responsible for the payment of liquidated damages equal to 10% of the amount

      unpaid and interest at the rate of 1% per month for each month that contributions remain

      unpaid, plus any reasonable attorneys’ fees and costs of maintaining suit. (Exhibit 2).

13.   Pursuant to the properly executed dues-check off cards provided by MCC’s pipefitter

      employees and the Area Agreement, MCC is required to deduct union dues from its




                                          Page 3 of 5
      Case: 1:21-cv-01553 Document #: 1 Filed: 03/22/21 Page 4 of 5 PageID #:4




      employees’ paychecks and remit payment of those dues to the UNION. (Exhibit 2).

14.   Pursuant to Article IX, Section 4 of the Area Agreements, employers are required to report

      every hire and termination to the UNION; employers that fail to report every hire and every

      termination to the UNION within the required amount of time will be charged a fine in the

      amount of $1.00 per employee, per day payable in the form of a “Referral Hall Fine” to the

      PIPE FITTERS’ TRAINING FUND, LOCAL 597. (Exhibit 2).

15.   MCC failed to report its hires and terminations to the UNION within the required amount

      of time contained in the Area Agreement for the months of August 2020, September 2020,

      October 2020, November 2020, December 2020, and January 2021, resulting in Referral

      Hall Fines in the aggregate amount of $980.00.

16.   MCC also failed to timely remit payment of contributions for the months of October 2019,

      November 2019, February 2020, March 2020, July 2020, November 2020 and January

      2021, resulting in liquidated damages and interest in the aggregate amount of $14,915.65.

17.   Defendant MCC has a continuing obligation to contribute to the TRUST FUNDS, the

      INDUSTRY FUND and the PFCGC and to pay union dues deducted from its employees’

      wages to the UNION. Therefore, additional amounts may be owed by MCC which the

      Plaintiffs also seek to include in damages for any judgment.

18.   Plaintiffs have been required to employ the undersigned attorneys to collect the monies

      that are due and owing from MCC.

19.   Plaintiffs have complied with all conditions precedent in bringing this suit.

20.   Defendant MCC is obligated to pay the reasonable attorneys’ fees and court costs incurred

      by the Plaintiffs pursuant to the Area Agreement, Trust Agreements and 29 U.S.C. §

      1132(g)(2)(D).




                                          Page 4 of 5
      Case: 1:21-cv-01553 Document #: 1 Filed: 03/22/21 Page 5 of 5 PageID #:5




WHEREFORE, Plaintiffs respectfully request the following:

A.    That Judgment be entered in favor of Plaintiffs and against Defendant MCC in the amount

      of $980.00 for the unpaid Referral Hall Fines for the months of August 2020, September

      2020, October 2020, November 2020, December 2020, and January 2021;

B.    That Judgment be entered in favor of Plaintiffs and against Defendant MCC in the amount

      of $14,915.65 for the liquidated damages and interest owed for the months of October

      2019, November 2019, February 2020, March 2020, July 2020, November 2020 and

      January 2021;

C.    That Judgment be entered in favor of Plaintiffs and against Defendant MCC for all unpaid

      contributions, wage work assessment, elective deferrals, referral hall fines, liquidated

      damages and interest that are found to be due and owing in addition to the amounts

      referenced in paragraphs A and B above;

D.    That Defendant MCC be ordered to pay the Plaintiffs’ reasonable attorneys’ fees and costs

      pursuant to the Area Agreement, Trust Agreements, and 29 U.S.C. §1132(g)(2)(D); and

E.    That Plaintiffs have such other and further relief as the Court may deem just and equitable

      all at the Defendant’s costs, pursuant to 29 U.S.C. §1132(g)(2)(E).


                                                   Respectfully Submitted,

                                                   PIPE FITTERS’ RETIREMENT FUND,
                                                   LOCAL 597, et al.

                                              By: /s/ Lucas J. Habeeb - 6329755
                                                  One of Plaintiffs’ Attorneys

Lucas J. Habeeb
JOHNSON & KROL, LLC
311 South Wacker Drive, Suite 1050
Chicago, Illinois 60606
habeeb@johnsonkrol.com



                                          Page 5 of 5
